IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                              NO. WR-83,719-01



                        EX PARTE IN RE ABELINO REYNA, Applicant



                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                           FROM McLENNAN COUNTY



        Per curiam. M EYERS, J., dissents. R ICHARDSON, J., not participating.

                                                    ORDER

        In the underlying cause, the trial judge entered a gag order at the request of the State.1 In an

application for a writ of mandamus, the real party in interest then asked the Tenth Court of Appeals

to lift the gag order. That court conditionally granted relief, whereupon the State filed an application

for a writ of mandamus requesting that this Court prohibit the court of appeals from lifting the trial

court’s gag order. This Court issued a stay as to the order of the Tenth Court of Appeals that

conditionally granted relief and filed and set for submission the mandamus application filed by the



       1
           This is one of 177 cases arising from a disturbance at a W aco restaurant.

                                                           1
State. The real party in interest now moves this Court to lift its stay and allow the court of appeals’s

order to take effect because the State has repeatedly violated the gag order.

        The motion is denied. The issues raised in the State’s application for a writ of mandamus

have been filed and set in this Court, and the Court has received briefs from the real party in interest,

the State, and two amici curiae. In this procedural position, we decline to act; based on the

complaint raised by the real party in interest, the trial court is the proper venue for review of alleged

violations of its gag order.


Filed:         September 23, 2015
Do not publish




                                                   2